J-S40027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    SHARROD FAZON                              :
                                               :
                       Appellant               :       No. 301 EDA 2020

            Appeal from the PCRA Order Entered December 26, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0901301-2001


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED NOVEMBER 23, 2020

        Appellant, Sharrod Fazon, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied as untimely his

serial petition for collateral relief per the Post Conviction Relief Act (“PCRA”),

at 42 Pa.C.S.A. §§ 9541-9546.           We affirm and grant counsel’s petition to

withdraw.

        The relevant facts and procedural history of this case are as follows. On

December 23, 2002, a jury convicted Appellant of two counts of third-degree

murder and one count each of possession of an instrument of crime (“PIC”)

and aggravated assault, stemming from the fatal shooting of two men. The

court sentenced Appellant on February 12, 2003, to an aggregate term of


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40027-20


forty-seven (47) to ninety-seven (97) years’ incarceration.        This Court

affirmed the judgment of sentence on August 16, 2004, and our Supreme

Court denied allowance of appeal on April 11, 2005. See Commonwealth v.

Fazon, 860 A.2d 1127 (Pa.Super. 2004) (unpublished memorandum), appeal

denied, 582 Pa. 708, 872 A.2d 171 (2005).

      Between 2005 and 2010, Appellant unsuccessfully litigated two PCRA

petitions.   On June 22, 2012, Appellant filed the third and current PCRA

petition pro se. In this petition, Appellant raised a claim of newly-discovered

evidence in the form of an affidavit from Armond Wheeler, who claims he

witnessed the shooting and saw that Appellant was not the shooter. On March

12, 2013, the PCRA court issued notice of its intent to dismiss Appellant’s

petition without a hearing pursuant to Pa.R.Crim.P. 907, and Appellant filed a

pro se response on March 27, 2013. The PCRA court subsequently appointed

counsel. On May 11, 2018, Appellant filed an amended pro se PCRA petition,

raising another claim of newly-discovered evidence in the form of an affidavit

from Richard Shimoyama. Like Mr. Wheeler, Mr. Shimoyama also claimed to

have witnessed the shooting and alleged that Appellant was not the shooter.

Significantly, Mr. Shimoyama initially informed police that Appellant was the

shooter but recanted this statement at Appellant’s preliminary hearing.

      Appellant filed a counseled response to the Rule 907 notice on October

3, 2018, and a supplemental response on November 12, 2018. The PCRA

court conducted evidentiary hearings on October 18, 2019, and November 26,


                                     -2-
J-S40027-20


2019, at which Mr. Wheeler failed to appear and testify. The court ultimately

denied PCRA relief on December 26, 2019. On January 7, 2020, Appellant

filed a timely notice of appeal. The court ordered Appellant on January 8,

2020, to file a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b).        On January 22, 2020, PCRA counsel filed a Rule

1925(c)(4) statement of intent to file a Turner/Finley1 brief. Counsel filed

a petition to withdraw as counsel in this Court on February 4, 2020.2

       Preliminarily, before counsel can withdraw representation under the

PCRA, the law requires counsel to satisfy the mandates of Turner/Finley.

Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa.Super. 2003).

          …Turner/Finley counsel must review the case zealously.
          Turner/Finley counsel must then submit a “no-merit”
          letter to the trial court, or brief on appeal to this Court,
          detailing the nature and extent of counsel’s diligent review
          of the case, listing the issues which the petitioner wants to
          have reviewed, explaining why and how those issues lack
          merit, and requesting permission to withdraw.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007).

Additionally, counsel must contemporaneously serve on Appellant copies of

the “no-merit” letter or brief, the petition to withdraw, and a letter advising



____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc)

2 On July 9, 2020, the Commonwealth filed a motion in this Court to amend
the certified record to include the preliminary hearing transcript and the
statement Mr. Shimoyama gave to police.          This Court granted the
Commonwealth’s motion on August 3, 2020.

                                           -3-
J-S40027-20


Appellant that he has the immediate right to file a brief in this Court pro se or

with new privately-retained counsel. Commonwealth v. Muzzy, 141 A.3d
509 (Pa.Super. 2016). “Substantial compliance with these requirements will

satisfy the criteria.” Karanicolas, supra at 947.

       Instantly, counsel submitted a Turner/Finley brief on appeal and a

petition to withdraw as counsel.          Both the brief and counsel’s petition to

withdraw demonstrate he has made a conscientious examination of the record

in this case and determined the appeal is wholly frivolous. Counsel notified

Appellant of counsel’s request to withdraw, advised Appellant of his right to

retain new counsel and/or raise any points he might deem worthy of

consideration, and furnished Appellant with a copy of the petition and the brief

prepared for this appeal. Thus, counsel has substantially complied with the

technical requirements of Turner/Finley. See id. Accordingly, we proceed

with our independent assessment. See Turner, supra at 494-95, 544 A.2d

at 928-29 (stating appellate court must conduct independent analysis and

agree with counsel that appeal is frivolous).

       Counsel raises the following issue on Appellant’s behalf:3

          Did the PCRA court commit an abuse of discretion by
          denying [Appellant] relief on [Appellant’s] newly-discovered
          evidence claim?

(Turner/Finley Brief at 8).


____________________________________________


3Appellant has not responded to the Turner/Finley brief pro se or with newly
retained private counsel.

                                           -4-
J-S40027-20


      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 359, 956 A.2d 978, 983 (2008),

cert. denied, 556 U.S. 1285, 129 S. Ct. 2772, 174 L. Ed. 2d 277 (2009). A PCRA

petition, including a second or subsequent petition, shall be filed within one

year of the date the underlying judgment becomes final.        42 Pa.C.S.A. §

9545(b)(1). A judgment is deemed final “at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” 42 Pa.C.S.A. § 9545(b)(3).

      The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of a petition

will be excused. 42 Pa.C.S.A. § 9545(b)(1). To invoke an exception, a petition

must allege and the petitioner must prove:

         (i) the failure to raise the claim previously was the result
         of interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).    Additionally, a PCRA petitioner must


                                      -5-
J-S40027-20


present his claimed exception within sixty days of the date the claim first could

have been presented. 42 Pa.C.S.A. § 9545(b)(2).4 “As such, when a PCRA

petition is not filed within one year of the expiration of direct review, or not

eligible for one of the three limited exceptions, or entitled to one of the

exceptions, but not filed within 60 days of the date that the claim could have

been first brought, the [PCRA] court has no power to address the substantive

merits of a petitioner’s PCRA claims.” Commonwealth v. Gamboa-Taylor,

562 Pa. 70, 77, 753 A.2d 780, 783 (2000).

       The timeliness exception set forth in Section 9545(b)(1)(ii) requires a

petitioner to demonstrate he did not know the facts upon which he based his

petition and could not have learned those facts earlier by the exercise of due

diligence. Commonwealth v. Bennett, 593 Pa. 382, 395, 930 A.2d 1264,

1271 (2007).      Due diligence demands that the petitioner take reasonable

steps to protect his own interests. Commonwealth v. Carr, 768 A.2d 1164,

1168 (Pa.Super. 2001).         A petitioner must explain why he could not have

learned the new fact(s) earlier with the exercise of due diligence.

Commonwealth v. Breakiron, 566 Pa. 323, 330-31, 781 A.2d 94, 98

(2001); Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa.Super 2010),


____________________________________________


4 As of December 24, 2018, Section 9545(b)(2) now allows that any PCRA
petition invoking a timeliness exception must be filed within one year of the
date the claim first could have been presented. See Act 2018, Oct. 24, P.L.
894, No. 146, § 2, effective in 60 days [Dec. 24, 2018]. This amendment
does not apply to Appellant’s claims, which arose before the effective date of
the amendment.

                                           -6-
J-S40027-20


appeal denied, 610 Pa. 607, 20 A.3d 1210 (2011).          This rule is strictly

enforced. Id.    Additionally, the focus of this exception “is on the newly

discovered facts, not on a newly discovered or newly willing source for

previously known facts.” Commonwealth v. Marshall, 596 Pa. 587, 596,

947 A.2d 714, 720 (2008) (emphasis in original). In other words, the “new

facts” exception at:

          [S]ubsection (b)(1)(ii) has two components, which must be
          alleged and proved. Namely, the petitioner must establish
          that: 1) the facts upon which the claim was predicated were
          unknown and 2) could not have been ascertained by the
          exercise of due diligence. If the petitioner alleges and
          proves these two components, then the PCRA court has
          jurisdiction over the claim under this subsection.

Bennett, supra at 395, 930 A.2d at 1272 (internal citations omitted)

(emphasis in original).          Thus, the “new facts” exception at Section

9545(b)(1)(ii) does not require any merits analysis of an underlying after-

discovered-evidence claim.5 Id. at 395, 930 A.2d at 1271.

       Instantly, Appellant’s judgment of sentence became final on or about

July 10, 2005, after expiration of the time for filing a petition for writ of


____________________________________________


5 To obtain relief on a substantive after-discovered-evidence claim under the
PCRA, a petitioner must demonstrate: (1) the evidence has been discovered
after trial and it could not have been obtained at or prior to trial through
reasonable diligence; (2) the evidence is not cumulative; (3) it is not being
used solely to impeach credibility; and (4) it would likely compel a different
verdict. See, e.g., Commonwealth v. Washington, 592 Pa. 698, 927 A.2d
586 (2007); Commonwealth v. D’Amato, 579 Pa. 490, 856 A.2d 806
(2004). The substantive merits-based analysis is more stringent than the
analysis required by the “new facts” exception to establish jurisdiction. See
Bennett, supra at 395-96, 930 A.2d at 1271-72.

                                           -7-
J-S40027-20


certiorari with the United States Supreme Court. See U.S.Sup.Ct. Rule 13.

Appellant filed the current PCRA petition on June 22, 2012, almost seven years

after his judgment of sentence became final, which is patently untimely. See

42 Pa.C.S.A. § 9545(b)(1). Nevertheless, Appellant attempts to invoke the

newly-discovered facts exception per Section 9545(b)(1)(ii) based upon the

affidavits of Mr. Wheeler and Mr. Shimoyama in which both men claim to have

witnessed the shooting and maintain that Appellant was not the shooter.

      Significantly, Mr. Wheeler did not appear to testify at the evidentiary

hearings. Therefore, Appellant failed to plead and prove the newly-discovered

facts exception based on the information provided in Mr. Wheeler’s affidavit.

See 42 Pa.C.S.A. § 9545(b)(1).

      Regarding Mr. Shimoyama, the PCRA court reasoned:

         Although [Appellant]’s conviction was final more than a
         decade ago, [Appellant] argues that his petition meets the
         requirements of the newly[-]discovered facts [exception].
         The only witness presented for this allegation was Richard
         Shimoyama, a witness who testified at [Appellant]’s
         preliminary hearing. Furthermore[,] Shimoyama’s pretrial
         testimony was read in toto at [Appellant]’s trial.
         Additionally, Shimoyama’s affidavit and PCRA testimony
         attest that he testified truthfully at the preliminary hearing
         and if called at trial he would have testified the same way.
         Clearly the proposed testimony is not newly-discovered.
         What’s more, [Appellant]’s PCRA testimony was crystal
         clear—he did nothing to obtain this testimony throughout
         the years.     Due diligence?      No diligence whatsoever.
         Accordingly, this court properly dismissed the petition.

(PCRA Court Opinion, filed June 24, 2020, at 6-7). We agree with the PCRA

court’s analysis.   See Commonwealth v. Brown, 111 A.3d 171, 178


                                     -8-
J-S40027-20


(Pa.Super. 2015), appeal denied, 633 Pa. 761, 125 A.3d 1197 (2015) (holding

petitioner failed to exercise due diligence where he “makes no claim that he

attempted to contact [the purported exculpatory witness] at any point since

trial to determine whether [the witness] had any information regarding the

day of the shooting”). Thus, Appellant’s current petition remains time barred,

and the PCRA court lacked jurisdiction to review it.     See 42 Pa.C.S.A. §

9545(b)(1)(ii); Hackett, supra.    Following our independent review of the

record, we agree with counsel that the appeal is frivolous.        See Turner,

supra. Accordingly, we affirm the court’s order denying PCRA relief and grant

counsel’s petition to withdraw.

      Order affirmed; counsel’s petition to withdraw is granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/20




                                    -9-